SOMERVILLE, J.
In this case the Court of Appeals held that the defendant was in properly convicted of a violation of subdivision 58 of section 2361 of the Code, which provides that “each person, firm, or corporation Avho engages in the business of selling or delivering lightning rods” shall pay a license charge of $25 annually “for each county in which they may sell or deliver said articles.” The conclusion was that defendant’s. acts were interstate commerce, and that there Avas nothing in said subdivision indicating that it was a part of the legislative purpose to require “such payment to be made by a person, firm, or corporation AAdiose acts, in selling or delivering lightning rods, are interstate' commerce transactions.”
We find nothing in the agreed statement of the facts of this case AAdiich brings it Avithin the operation of Oil Company v. Crain, 209 U. S. 212, 28 Sup. Ct. 475, 52 *531L. Ed. 754. On the contrary, we think that it falls directly within the operation of A. C. Crenshaw v. State of Arkansas, 227 U. S. 389, 33 Sup. Ct. 294„ and P. L. Rogers v. State of Arkansas, 227 U. S. 401, 33 Sup. Ct. 298. The opinion of the Court of Appeals, which was written by Walker, P. J., correctly states the law as applied to the facts of the case, and is in harmony Avith the current of decisions of the Supreme Court of the United States.
The writ of certiorari is denied.
Anderson, McClellan, and Sayre, JJ., concur.